DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-20 are allowable. The restriction requirement species 1 (figures 1a-1d and claims 1-20), as set forth in the Office action mailed on 03/18/22, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species 2-5 is withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
1.	Claims 1-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, a plurality of first bridging segments, wherein the plurality of first bridging segments are connected to the plurality of first conductive segments to form a first inductor; and a plurality of third conductive segments formed on a third metal layer, the plurality of third conductive segments comprising a plurality of second bridging segments, wherein the second metal layer is located on the third metal layer, and the plurality of third conductive segments are connected to the plurality of second conductive segments to form a second inductor,
wherein the first inductor is located on the second inductor, the plurality of first bridging segments and the plurality of first conductive segments form a plurality of first interlaced portions along a first direction, the plurality of second bridging segments and the plurality of second conductive segments form a plurality of second interlaced portions along a second direction, and the first direction is different from the second direction.as claimed in combination with the remaining limitations of independent claim 1.
Claims 2-20 are allowed because each claim is directly or indirectly dependent of independent claim 1.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837